DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-46 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 28, 35, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17, 35, the limitation “(Eout/Ein)” renders the claim indefinite because it is unclear whether the limitations in parentheses are considered to be part of the claimed invention.
Regarding claims 28 and 41, the limitation “an erosion yield of atomic oxygen resistant coating is X 10-24 cm3 atom-1
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: setting the wedge angle of the material.  As shown in Figure 6, the calculation of drag includes the wedge angle α and is not just a result of providing the atomic oxygen resistant material, and the reduction in drag is therefore dependent on the wedge angle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11-14, 16-22, 24-25, 30-36 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2010/0056666 by Poe.

Regarding claim 1, Poe discloses a method of reducing drag on a spacecraft orbiting in a gaseous environment comprising the steps of:
Providing a spacecraft (high altitude vehicle 24);
Providing an atomic oxygen resistant material on at least a portion of the spacecraft (paragraph 85 discloses “Spacecraft orbiting in low earth orbits should have materials capable of withstanding exposure to atomic oxygen”) such that the 

Regarding claim 2 (dependent on claim 1), Poe discloses θout is greater than θin/2, where θin is the average incident angle and θout is the average exit angle of atoms or molecules that scatter inelastically from the surface, the angles being defined relative to a line normal to the surface and θin and θout are on opposite sides of the line normal to the surface.  Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy of different materials, and paragraph 55 suggests that the claimed θout to θout ratio is a material property of a layer incorporating SiO2.

Regarding claims 3 (dependent on claim 1), 21 (dependent on claim 16), 31 (dependent on claim 24), 34 (dependent on claim 24), 36 (dependent on claim 35), Poe discloses the atomic oxygen resistant material comprising a metal, a metal oxide, a semiconductor oxide, an oxygen resistant compound, or combinations thereof.  Paragraph 110 discloses “Providing a 

Regarding claims 4 (dependent on claim 3), 22 (dependent on claim 21), 32 (dependent on claim 24), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3, SiO2, ZnO, TiO2, SnO2, In2O3, ZrO2, or combinations thereof.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2), tin oxide (SnO)”.  Note that tin oxide is mistakenly written as SnO, when the correct chemical formula is SnO2.  

Regarding claims 6 (dependent on claim 1), 24 (dependent on claim 16), Poe discloses the atomic oxygen resistant material comprises an atomic oxygen resistant substrate (polymeric layer 16) and an atomic oxygen resistant coating on the substrate (reflective layer 18).  

Regarding claims 7 (dependent on claim 6), 25 (dependent on claim 24), Poe discloses the atomic oxygen resistant substrate is a polymeric material comprising a copolymer of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane, or a blend of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane.  Paragraph 108 discloses “Oligomeric silsesquioxane is 

Regarding claims 11 (dependent on claim 6), 30 (dependent on claim 24), Poe discloses the atomic oxygen resistant coating being an atomic layer deposition coating.  Paragraph 80 discloses “One example of an additional measure which could be used to lower permeability is to thicken the glassification layer by depositing silicon oxide on the surface of the film”.  

Regarding claims 12 (dependent on claim 1), 13 (dependent on claim 12), 19 (dependent on claim 16), 20 (dependent on claim 19), Poe, as best understood, discloses the surface provides at least a 10% reduction of drag compared to a surface that diffusely scatters incident atoms or molecules, wherein the surface provides approximately less than 50% of drag compared to a surface that diffusely scatters incident atoms or molecules.  Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses different materials minimizing drag, and paragraph 55 suggests that the claimed drag reduction is a material property of a layer incorporating SiO2.

Regarding claims 14 (dependent on claim 1), 18 (dependent on claim 16), Poe discloses providing the spacecraft in an Earth orbit at an altitude between 100 km and 350 km.  Paragraph 85 discloses “Spacecraft orbiting in low earth orbits should have 

Regarding claim 16, Poe discloses a spacecraft (high altitude vehicle 24) having at least one portion that reduces drag (reflective film 10), comprising:
An atomic oxygen resistant material, wherein the atomic oxygen resistant material forms the at least one portion of the spacecraft (paragraph 85 discloses “Spacecraft orbiting in low earth orbits should have materials capable of withstanding exposure to atomic oxygen”) and provides an atomically smooth surface that that θout is greater than θin/2, where θin is the average incident angle and θout is the average exit angle of atoms or molecules that scatter inelastically from the surface, the angles being defined relative to a line normal to the surface and θin and θout are on opposite sides of the line normal to the surface (Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy of different materials, and paragraph 55 suggests that the claimed θout to θout ratio is a material property of a layer incorporating SiO2).

Regarding claim 17 (dependent on claim 16), Poe discloses the surface of that least one portion of the spacecraft is such that Eout/Ein is between 0.5 and 1.0, where Ein is the average incident kinetic energy and Eout is the average exit kinetic energy of atoms or molecules that scatter inelastically from the surface.  Paragraph 100 discloses “A wide 

Regarding claims 33 (dependent on claim 24), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3 or SiO2, or other atomic oxygen resistant compound.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2)”.  

Regarding claim 35, Poe discloses an atomic oxygen resistant material comprising:
A surface such that Eout/Ein is between 0.5 and 1.0, where Ein is the average incident kinetic energy and Eout is the average exit kinetic energy of atoms or molecules that scatter inelastically from the surface, and θout is greater than θin/2, where θin is the average incident angle and θout is the average exit angle of atoms or molecules that scatter inelastically from the surface, the angles being defined relative to a line normal to the surface and θin and θout are on opposite sides of the line normal to the surface (Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy and incident angles .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15, 23, 26, and 27 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2010/0056666 by Poe.
Regarding claims 5 (dependent on claim 1), 23 (dependent on claim 21), Poe does not disclose the atomic oxygen resistant material comprising sapphire.  However, paragraph 9 suggests “To protect from erosion, protective coatings including metals, metal amides, ceramics, glasses, and other inorganic materials can be applied as surface treatments to polyamides subjected to the oxidizing environment”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coating using sapphire, which is a form of aluminum oxide, as a known type of metal amides, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claims 8 (dependent on claim 7), 15 (dependent on claim 1), 26 (dependent on claim 25), 27 (dependent on claim 25), Poe does not disclose the polymeric material comprising a silicon oxide content of at least 3.5 wt % or up to 7 wt %, where silicon oxide content refers to the total number of silicon and oxygen atoms present in the material.  However, having disclose using silicon dioxide as an additive in paragraph 100, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide whatever amount of the additive is needed to produce the desired material properties, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 37-40, 43-46 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2010/0056666 by Poe in view of US Patent Number 4,664,980 to Sovey.

Regarding claim 37 (dependent on claim 36)¸ Poe does not disclose the material comprising an atomic oxygen resistant coating with at least one layer of Al2O3.  However, this limitation is taught by Sovey.  Sovey discloses an oxidation protection coating for polyimides, and claim 5 discloses “the coating is a metal oxide selected from the group consisting essentially of SiO2 and Al2O3”.  It would be obvious to a person having ordinary skill in the art to modify Poe using the teachings from Sovey as a substitution of known protective coatings.

Regarding claim 38 (dependent on claim 37), Poe discloses the atomic oxygen resistant coating (reflective layer 18) is on an atomic oxygen resistant substrate (polymeric layer 16).  

Regarding claim 39 (dependent on claim 38), Poe discloses the atomic oxygen resistant substrate comprises a polymeric material comprising a copolymer of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane, or a blend of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane.  Paragraph 108 discloses “Oligomeric silsesquioxane is incorporated into the polyimide, so the polymeric layer 16 will exhibit self-healing upon exposure to atomic oxygen”.

Regarding claim 40 (dependent on claim 39), Poe does not disclose the polymeric material comprising at least 3.5 wt % silicon oxide, where silicon oxide content refers to the total number of silicon and oxygen atoms present in the material.  However, having disclose using silicon dioxide as an additive in paragraph 100, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide whatever amount of the additive is needed to produce the desired material properties, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 43 (dependent on claim 39), Poe discloses the atomic oxygen resistant coating being an atomic layer deposition coating.  Paragraph 80 discloses “One example 

Regarding claim 44 (dependent on claim 38), Poe discloses the atomic oxygen resistant material comprising a metal, a metal oxide, a semiconductor oxide, an oxygen resistant compound, or combinations thereof.  Paragraph 110 discloses “Providing a polymeric layer 16 resistant to attack from atomic oxygen and degradation from UV can extend the life of the reflective film 10” and paragraph 9 discloses “To protect from erosion, protective coatings including metals, metal amides, ceramics, glasses, and other inorganic materials can be applied as surface treatments to polyamides subjected to the oxidizing environment”.  

Regarding claim 45 (dependent on claim 44), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3, SiO2, ZnO, TiO2, SnO2, In2O3, ZrO2, or combinations thereof.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2), tin oxide (SnO)”.  Note that tin oxide is mistakenly written as SnO, when the correct chemical formula is SnO2.  

Regarding claim 46 (dependent on claim 45), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3 or SiO2.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2)”.  



Allowable Subject Matter
Claims 9-10, 28-29, 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642